                           IN THE UNITED STATES DISTRICT COURT
                         FOR THE SOUTHERN DISTRICT OF MISSISSIPPI
                                    NORTHERN DIVISION

UNITED STATES OF AMERICA

v.                                                      CRIMINAL No. 3:18cr133DCB-LRA-001

JOEL WENDALL BECKHAM



                   ORDER ON PROBATION REQUEST FOR CONTINUANCE

       Leave of Court is granted to change the defendant’s date of sentencing, due to extenuating
circumstances placing an undue burden on the U.S. Probation Office. As such, the sentencing date is reset
from January 8, 2019, to February 26, 2019.


        SO ORDERED AND ADJUDGED this the              20th      day of November        , 2018.



                                                s/David Bramlette
                                                THE HONORABLE DAVID C. BRAMLETTE
                                                SENIOR UNITED STATES DISTRICT JUDGE
